[Cite as State v. Addison, 2022-Ohio-2440.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :      JUDGES:
                                              :      Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                    :      Hon. W. Scott Gwin, J.
                                              :      Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :
MICHAEL A. ADDISON                            :      Case No. 21 CA 20
                                              :
        Defendant-Appellant                   :      OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 20CR164




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    July 14, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JASON R. FARLEY                                      MICHAEL J. CONNICK
627 Wheeling Avenue                                  45 North 4th Street
Cambridge, OH 43725                                  Suite 2B
                                                     Zanesville, OH 43701
Guernsey County, Case No. 21 CA 20                                                            2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Michael A. Addison, appeals the May 26, 2021 denial

of his motion to suppress by the Court of Common Pleas of Guernsey County, Ohio.

Plaintiff-Appellee is state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On July 20, 2020, the Guernsey County Grand Jury indicted appellant on

one count of failure to comply with the order or signal of a police officer in violation of R.C.

2921.331 and one count of aggravated possession of drugs in violation of R.C. 2925.11.

Said charges arose after his parole officer received a tip appellant may be in possession

of firearms. Law enforcement attempted to arrest appellant pursuant to an arrest warrant,

but appellant fled on his motorcycle.        A chase ensued until appellant crashed his

motorcycle and sustained injuries. Methamphetamine was found on the roadway among

appellant's belongings.

       {¶ 3} On January 14, 2021, appellant filed a pro se motion to suppress, claiming

an illegal arrest. A hearing was held on May 10, 2021, at which appellant was represented

by counsel. By judgment entry filed May 26, 2021, the trial court denied the motion,

finding probable cause to stop and arrest appellant pursuant to a warrant. The trial court

further found even if there had not been a warrant for appellant's arrest, appellant's

actions after the stop led to probable cause for his arrest.

       {¶ 4} On July 15, 2021, appellant pled no contest to the charges. By judgment

entry filed July 21, 2021, the trial court found appellant guilty and sentenced him to a total

aggregate term of thirty-six months in prison.
Guernsey County, Case No. 21 CA 20                                                       3


      {¶ 5} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶ 6} "THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION TO

SUPPRESS EVIDENCE."

      {¶ 7} In his sole assignment of error, appellant claims the trial court erred in

denying his motion to suppress. We disagree.

      {¶ 8} As stated by the Supreme Court of Ohio in State v. Leak, 145 Ohio St.3d

165, 2016-Ohio-154, 47 N.E.3d 821, ¶ 12:



             "Appellate review of a motion to suppress presents a mixed question

      of law and fact." State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372,

      797 N.E.2d 71, ¶ 8. In ruling on a motion to suppress, "the trial court

      assumes the role of trier of fact and is therefore in the best position to

      resolve factual questions and evaluate the credibility of witnesses." Id.,

      citing State v. Mills, 62 Ohio St.3d 357, 366, 582 N.E.2d 972 (1992). On

      appeal, we "must accept the trial court's findings of fact if they are supported

      by competent, credible evidence." Id., citing State v. Fanning, 1 Ohio St.3d

      19, 20, 437 N.E.2d 583 (1982). Accepting those facts as true, we must then

      "independently determine as a matter of law, without deference to the

      conclusion of the trial court, whether the facts satisfy the applicable legal

      standard." Id.
Guernsey County, Case No. 21 CA 20                                                           4


       {¶ 9} As the United States Supreme Court held in Ornelas v. U.S., 517 U.S. 690,

699, 116 S.Ct. 1657, 134 L.Ed.2d 94 (1996):



              We therefore hold that as a general matter determinations of

       reasonable suspicion and probable cause should be reviewed de novo on

       appeal. Having said this, we hasten to point out that a reviewing court

       should take care both to review findings of historical fact only for clear error

       and to give due weight to inferences drawn from those facts by resident

       judges and local law enforcement officers.



       {¶ 10} Appellant makes a nebulous argument that any evidence seized should

have been suppressed under the doctrine of derivative evidence. The derivative evidence

rule "holds that evidence is illegally seized, and must be suppressed, when its discovery

was the product of a constitutional violation." State v. Adams, 2d Dist. Montgomery No.

24184, 2011-Ohio-4008, ¶ 20.        " 'There must be a causal connection between the

constitutional violation and the derivative evidence for the latter to be suppressed. This

stands to reason because the latter is excluded solely because of its connection to the

constitutional violation.' Katz, 'Ohio Arrest, Search and Seizure,' 2008 Ed., § 28:3." Id.

       {¶ 11} We do not find a constitutional violation in this case.

       {¶ 12} At the time of this incident, appellant was on parole. His parole officer, Brian

Jackson, was informed appellant may be in possession of firearms. May 10, 2021 T. at

46-47. Officer Jackson went to appellant's home to conduct a home visit and look for

weapons, but no one was home. Id. at 47. Pursuant to Adult Parole Authority policies
Guernsey County, Case No. 21 CA 20                                                         5


and procedures, Mr. Jackson obtained a warrant to arrest appellant (State's Exhibit B).

Id. at 47-51. The warrant was issued by the chief of the Adult Parole Authority.

       {¶ 13} Guernsey County Sheriff's Deputy Cory May was aware of the arrest

warrant for appellant. Id. at 7, 40-41. While on patrol, he observed appellant on the side

of the road. Id. at 7. He approached appellant and told him he was under arrest. Id. at

8-9. Appellant fled on his motorcycle. Id. at 9. A chase ensued reaching speeds up to

110 m.p.h. Id. The chase stopped when appellant crashed his motorcycle and sustained

injuries. Id. In order to attend to appellant's injuries, emergency personnel were required

to cut off appellant's clothing. Id. at 11, 29. Two baggies containing methamphetamine

were found on the roadway among the clothing cut from appellant (State's Exhibit A). Id.

at 11. Footage from Deputy May's body camera corroborates his testimony (Defendant's

Exhibit 1).

       {¶ 14} Appellant testified and recalled Deputy May pulling up on him and indicating

to him that he was under arrest. Id. at 74, 76, 84-85.

       {¶ 15} In its May 26, 2021 judgment entry denying the motion to suppress, the trial

court found Deputy May had probable cause to stop and arrest appellant pursuant to the

arrest warrant. The trial court further found even if there had not been a warrant for

appellant's arrest, appellant's actions after the stop in failing to comply with Deputy May's

order and fleeing the scene led to probable cause for his arrest. State v. Adams, 2d Dist.

Montgomery No. 24184, 2011-Ohio-4008.           We agree with the trial court's analysis.

Deputy May approached appellant pursuant to the warrant and told him he was under

arrest. Appellant ignored Deputy May and fled. Deputy May had probable cause to chase

and stop appellant for disregarding his order. Terry v. Ohio, 392 U.S. 1, 22, 88 S.Ct.
Guernsey County, Case No. 21 CA 20                                                       6


1868, 20 L.Ed.2d 889 (1968). There is no evidence of a constitutional violation in this

case. The doctrine of derivative evidence does not apply.

      {¶ 16} Upon review, we find the trial court did not err in denying appellant's motion

to suppress.

      {¶ 17} The sole assignment of error is denied.

      {¶ 18} The judgment of the Court of Common Pleas of Guernsey County, Ohio is

hereby affirmed.

By Wise, Earle, P.J.

Gwin, J. and

Delaney, J. concur.




EEW/db